Citation Nr: 0510981	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-06 380	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 12, 2003 for a 
100 percent rating for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision issued by the Togus, Maine 
Regional Office (Togus RO) of the Department of Veterans 
Affairs (VA), which recharacterized the veteran's disability 
as paranoid schizophrenia (formerly rated as delusional 
disorder, mixed type) and assigned a 100 percent rating, 
effective May 12, 2003.  Subsequently, the case was 
transferred to the St. Petersburg, Florida Regional Office 
(St. Petersburg RO).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  In a February 2002 rating decision, the Togus RO granted 
service connection for delusional disorder, mixed type, and 
assigned an initial 30 percent disability rating, effective 
from October 14, 1998, the date of receipt of the veteran's 
service-connection claim; the veteran filed a notice of 
disagreement (NOD) with the assigned rating and the effective 
date but did not file a timely substantive appeal.  Since the 
statement of the case (SOC) was not returned as 
undeliverable, the presumption of regularity holds that the 
RO properly discharged its official duties.

3.  On May 12, 2003, the Togus RO received the veteran's 
claim for an increased rating for his service-connected 
psychiatric disability.

4.  A June 12, 2003 VA mental disorders examiner found that 
the veteran had serious impairment in his social and 
occupational functioning and an inability to function on a 
day-to-day basis.

5.  In a June 2003 rating decision, the Togus RO 
recharacterized the veteran's disability as paranoid 
schizophrenia and assigned a 100 percent rating, effective 
May 12, 2003.

6.  It was factually ascertainable that, from June 12, 2003 
the veteran's paranoid schizophrenia was manifested by 
evidence of total occupational and social impairment due to 
persistent delusions.


CONCLUSION OF LAW

The criteria for an effective date prior to May 12, 2003, for 
a 100 percent rating for paranoid schizophrenia have not been 
met.  38 U.S.C.A. §§ 5110, 5103A, 5107 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 3.400, 4.1-4.10, 4.130, Diagnostic Code 9203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The present claim is governed by both 
VAOPGCPREC 5-2004 and VAOPGCPREC 8-2003.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  38 C.F.R. § 
3.400(o) (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed an increased rating was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than one year before the 
date of the claim.

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings and their effective dates.  He has, by information 
letters, a rating action, a January 2004 SOC, and a March 
2004 supplemental statement of the case (SSOC) issued in 
April 2004, been advised of the evidence considered in 
connection with his earlier effective date appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  VA collectively, in 
a May 2003 VCAA letter, an SOC, an SSOC, and their cover 
letters, advised the veteran of the provisions of the VCAA 
and what evidence VA had received and was responsible for 
obtaining, informed him of what records VA would make 
reasonable efforts to obtain, and informed him of what 
evidence he needed to provide to substantiate his claim.  VA 
treatment records have been associated with the claims file.  
The Board acknowledges that the veteran receives Social 
Security Administration (SSA) disability benefits and the 
last time his benefits were reviewed and continued was in 
November 1999, more than one year prior to the filing of his 
increased rating claim and thus are not pertinent.  VA 
outpatient treatment records reflect that the veteran was 
attending group therapy sessions at the Vet Center in 
Caribou, Maine.  However, the appellant neither responded to 
the March 2003 VCAA letter asking for health care provider 
information nor submitted a signed VA Form 21-4138 for 
release of such non-VA records.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, in a June 2004 VA Form 21-4138, the veteran 
requested that his appeal be forwarded to the Board as soon 
as possible and stated that he had no additional evidence 
that had not already been submitted.  The veteran and his 
representative have provided arguments in support of his 
appeal, thus curing (or rendering harmless) any previous 
omissions.  Finally, in light of the above, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review of his earlier effective date 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

I. Pertinent Criteria

A. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

B.  Effective Dates

The effective date for an increased rating/total rating based 
on individual unemployability (TDIU) will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o) (2004).  

The Board observes that a claim for a TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim 
for increase will be initiated upon receipt of evidence from 
a private physician or layman or from state and other 
institutions.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding that a VA examination report constituted 
an informal claim for a TDIU).

C.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the current regulations, a 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2004).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

II. Analysis

The veteran alleges that he never received notice of the 
February 2003 rating decision and SOC denying his appeal for 
an initial rating in excess of 30 percent and an earlier 
effective date prior to October 14, 1998 for service 
connection for a delusional disorder or his appellate rights.  
Consequently, he never filed a substantive appeal and claims 
that the 100 percent rating should be retroactive to October 
14, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision or an SOC to the last known 
address of the appellant and the appellant's representative, 
if any, on the date that the decision is issued.  See Woods 
v. Gober, 14 Vet. App. 214, 216-17 (2000).  The appellant may 
rebut that presumption by submitting "clear evidence" to the 
effect that VA's regular mailing practices are not regular or 
that they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant.  See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 
(1992).  Absent evidence that the veteran notified VA of a 
change of address and absent evidence that any notice sent to 
him at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In a February 2002 rating decision, the Togus RO granted 
service connection for delusional disorder, mixed type, and 
assigned an initial 30 percent disability rating, effective 
from October 14, 1998, the date of receipt of the veteran's 
service-connection claim.  In a letter dated February 28, 
2002 and mailed to the veteran's last address of record (in 
Florida), the Togus RO notified the veteran of its decision 
and his appellate rights.  In response, the veteran filed an 
NOD with regard to the initial 30 percent rating and the 
effective date assigned in that decision.  In June 2002, the 
claims file was then transferred from the Togus RO to the St. 
Petersburg RO.  In September 2002, the Togus RO received a VA 
Form 21-4138 from the veteran related to the expected date of 
his daughter's graduation from the University of Maine, 
showing a Maine address for the veteran.  Even so, the record 
shows that the St Petersburg RO mailed a copy of the February 
2003 rating decision and SOC confirming the initial 30 
percent rating and the effective date of October 14, 1998 for 
grant of service connection for delusion disorder, mixed 
type, to the veteran's last known address of record in 
Florida.  There is no indication in the record that it was 
returned as undeliverable.  And, in March 2003, the veteran's 
representative based in Florida submitted a Statement of 
Representative in Appeals Case on the issue of entitlement to 
service connection for bilateral hearing loss to the St. 
Petersburg RO, which notified the veteran at his Florida 
address that his appeal on that issue had been transferred 
back to the Board.  In April 2003, the Board issued a 
decision affirming the denial of service connection for 
bilateral hearing loss.  

VA outpatient treatment records indicate that the veteran 
spent the winter in Florida.  In April 2003, the veteran 
requested that his records be sent back to Togus from St. 
Petersburg and that the Togus RO decide his compensation 
appeal.  In response, in a letter dated May 6, 2003, the 
Togus RO indicated that it had received the veteran's claims 
file from the St. Petersburg RO.  The Togus RO informed the 
veteran that he had until September 4, 2003 to file a Notice 
of Appeal with the Court with regard to the Board's April 
2003 decision.  The Togus RO also advised him that no VA Form 
9, Appeal to the Board of Veterans' Appeals, for his other 
appeal regarding his delusional disorder had been received 
within the appeal period required by law and thus the appeal 
had been closed and the February 2002 rating decision had 
become final one year after the February 28, 2002 
notification letter, and enclosed a VA Form 4107, which 
explained the veteran's procedural and appellate rights.  
Thus, the veteran's mere statement of nonreceipt of notice of 
the February 2003 rating decision/SOC confirming the initial 
30 percent rating and the effective date of October 14, 1998 
for grant of service connection for delusion disorder, mixed 
type, or of his appellate rights with respect to them, is 
insufficient to overcome the presumption of regularity in 
light of the facts that the February 2002 letter was not 
returned as undeliverable, the veteran indicated that he had 
spent the winter in Florida, and the veteran did ask that his 
records be transferred to the Togus RO until April 2003.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); 
Mindenhall v. Brown, 7 Vet. App. 217, 274 (1994).  Thus, his 
argument does not extend the applicable time limit for 
perfecting his appeal.  Since he did not perfect his appeal 
by filing a substantive appeal within 60 days of the presumed 
notification by VA of the SOC, the February 2002 decision 
became final as to the questions of an initial 30 percent 
rating for the veteran's delusion disorder and the October 
14, 1998 effective date for award of service connection.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

Even though the veteran alleged that there was CUE in not 
granting an initial 100 percent rating in the February 2002 
and February 2003 rating actions and February SOC, in a March 
2004 rating decision issued on April 4, 2004, the Togus RO 
determined that no CUE was found in the establishment of May 
12, 2003 as the effective date of the 100 percent rating.  
Since the veteran did not file an NOD within one year of 
notification of the March 2004 rating decision, this latter 
decision is final and the issue of CUE is not before the 
Board.

Therefore, the effective date for a grant of a 100 percent 
rating necessarily must be after the date of February 2002 
decision.  See 38 C.F.R. §§ 3.105, 3.400.

In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that a 100 
percent evaluation was warranted.

With regard to the first question, it is clear that following 
the February 2002 final decision of record, the veteran first 
expressed intent to seek an increase for his psychiatric 
disability in a statement received from the veteran's 
representative on May 12, 2003.  No other correspondence or 
evidence indicating an intent to claim entitlement to an 
increased rating/TDIU for his psychiatric disorder was 
submitted by the veteran, or his representative, in the 
interim between the rating decision in February 2002 and May 
12, 2003.

Following the February 2002 decision, it was not until May 
12, 2003, that a formal application for an increased 
rating/TDIU was filed on the veteran's behalf for his only 
service-connected disability.  By a June 2003 rating action, 
the Togus RO recharacterized the veteran's disorder as 
paranoid schizophrenia and assigned a 100 percent rating 
effective May 12, 2003, indicating that it was the date of 
his claim for an increased rating.  In August 2003, the 
veteran submitted an NOD with regard to the effective date 
assigned for the 100 percent rating, claiming that the 
effective date should go back to the date he was awarded 
service connection for a psychiatric disorder, or October 14, 
1998.

The Board has also reviewed the record to determine whether 
an informal claim was filed after February 2002 and before 
May 12, 2003.  A review of the record reflects that there was 
no informal claim that could be construed as meeting the 
requirements of 38 C.F.R. §§ 3.155 and 3.157 filed following 
the February 2002 final decision until his May 2003 claim.  
The last private treatment records from the Vet Center in 
Caribou, Maine are dated in January 2001, prior to the 
February 2002 rating decision.  Moreover, since VA medical 
records dated from February 2002 to May 8, 2003 did not 
indicate that the veteran wanted an increased rating, they 
could not be considered as informal claims under 38 C.F.R. § 
3.157 and therefore do not provide the basis for an effective 
date prior to May 12, 2003.  

On mental status examination at a February 22, 2002 
outpatient visit, the veteran's mental attitude was within 
normal limits.  He exhibited an euthymic mood with 
appropriate effect; his speech was coherent, relevant and 
goal-directed without evidence of thought disorder.  The 
veteran denied hallucinations, suicidal and homicidal 
ideation.  There was no evidence of delusions or looseness of 
associations.  He was oriented times three.  Cognition was 
intact.  His insight and judgment were fair.  The veteran's 
Global Assessment of Functioning (GAF) score was 51. 

 At a July 2002 evaluation, the examiner indicated that the 
veteran's mental status examination was inconsistent with his 
complaints of paranoia and delusions and the impression 
included psychosis by history although characterological 
features were predominant.  On examination, the veteran 
denied active suicidal/homicidal ideation.  He was hostile 
and indifferent but maintained eye contact.  His mood was 
angry; his affect congruent.  Speech was fluent and goal 
directed.  Thought process was logical and coherent.  Even 
though the veteran described paranoid and delusional 
thinking, there was no evidence of thought disorder or 
perceptual disturbances.  He did not exhibit any evidence of 
anxiety or distress; instead he appeared to be telling a 
story.  The veteran appeared very comfortable and relaxed, 
placing his hands behind his head and stretching his legs 
while discussing his paranoia and delusions.  He did not 
appear to be responding to internal stimuli or to be pre-
occupied.  Cognitively, he was alert and oriented to all 
spheres.  

At the time of a September 2002 visit, on examination, the 
veteran had no complaints of voices or delusions and did not 
appear paranoid.  His mood was neutral; affect was 
appropriate.  He was friendly and cooperative.  The examiner 
thought the challenge for the veteran was that he had a 
substance induced, or aggravated, paranoid psychosis.  The 
impression included paranoid delusional disorder, possibly 
substance induced.  

On May 8, 2003, the veteran was seen upon return from Florida 
where he had spent the winter.  He indicated that quetiapine 
had been doing very well for him and that he had stopped 
taking clonazepam.  The veteran was sleeping 10 to 12 hours a 
day and was not at all hyper or fidgety.  He was not hearing 
voices.  On examination, his grooming was good; his mood was 
neutral.  His affect was unremarkable.  He was rather 
cooperative and calm.  His speech was of normal rate and 
rhythm and was relevant.  Psychomotor activity was normal.  
The veteran denied hearing voices.  He did not appear 
paranoid or delusional.  The veteran denied active 
suicidal/homicidal ideation.  He was alert and oriented.  The 
impression was paranoid delusional disorder.  The September 
2002 and May 2003 examiner gave the veteran a GAF score of 
45.  

Even so, it was not until a VA mental disorders examination 
on June 12, 2003, that a VA examiner indicated that the 
veteran had serious impairment in his social and occupational 
functioning.  Overall, the examiner felt that the veteran was 
delusional and had no insight into his delusions.  Even so, 
the veteran denied suicidal/homicidal ideation.  He did 
maintain minimal personal hygiene and was fully oriented.  
The veteran demonstrated no memory loss or impairment.  He 
denied depression and described some sleep impairment if he 
did not take his medication.  Overall, the examiner felt that 
the veteran represented a schizophrenic disorder of the 
paranoid type, noting that he had had a diagnosis of paranoid 
personality for 25+ years, but it seemed that he had become 
more disorganized and increasingly delusional.  The examiner 
added that the veteran has inability to function on a day-to-
day basis and had not worked for 10 years.  Based on the 
above, and resolving doubt in the veteran's favor, it was 
factually ascertainable that from June 12, 2003, the 
veteran's paranoid schizophrenia was manifested by evidence 
of total occupational and social impairment due to persistent 
delusions.

Accordingly, under the applicable regulations, the earliest 
date for which entitlement to a 100 percent rating could 
normally be granted is the date of receipt of the veteran's 
formal claim, which is May 12, 2003, in the absence that it 
was factually ascertainable that an increase in disability 
had occurred within the previous year.  See 38 C.F.R. § 
3.400.  Therefore, given that the record shows that the 
veteran filed a formal claim on May 12, 2003, and that a VA 
examiner stated that the veteran's paranoid schizophrenia was 
manifested by evidence of serious occupational and social 
impairment due to persistent delusions on June 12, 2003, his 
claim for an earlier effective date must be denied.

The Board acknowledges the veteran's contention that his 
disability precluded him from keeping track of the volume of 
correspondence sent between himself and VA and vice versa and 
his belief that he would not have submitted a letter 
requesting an increase in May 2003, if he had received the 
February 2003 SOC.  The Board finds his arguments 
unpersuasive, because the Board points out that at no time 
during the appeal process related to either the February 2002 
or June 2003 rating decisions did any VA examiner find that 
the veteran was incompetent to handle his own affairs.  
Moreover, the Board notes that it appears that the veteran 
had a habit of spending part of the year in Maine and the 
other part in Florida and that apparently his mail was 
forwarded, as none was returned as undeliverable.  Finally, 
the Board reminds the veteran that it is his responsibility 
to keep VA informed of any changes in address.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).


ORDER

An effective date prior to May 12, 2003 for a 100 percent 
rating for paranoid schizophrenia is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


